Citation Nr: 0934570	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder diagnosed as schizophrenia.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to July 
1974. This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico. It was 
previously before the Board in a March 2007 remand for 
additional notice and development. Such notification and 
development actions have been completed and the case is ready 
for review on the merits. 


FINDINGS OF FACT

1. By rating decision in January 1998, the RO denied the 
Veteran's service connection claim for schizophrenia; a 
timely notice of disagreement was not received to initiate an 
appeal from this determination.

2. Evidence received since the January 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim, and by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.

3. By rating decision in October 1996, the RO denied the 
Veteran's service connection claim for a left knee disorder; 
a timely notice of disagreement was not received to initiate 
an appeal from this determination.

4. Evidence received since the October 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
claim, and by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.




CONCLUSIONS OF LAW

1. The October 1996 and January 1998 RO decisions are final. 
38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
a psychiatric disorder diagnosed as schizophrenia. 38 
U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3. New and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
a left knee disorder. 38 U.S.C.A. §§ 5107(b),  5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in July 2003, 
September 2003, April 2007 and May 2008. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide. Of note, 
38 C.F.R. § 3.159 has been revised in part. These revisions 
are effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until an April 2007 letter. Although this notification 
obligation was not met before the initial RO decision in 
January 2004, the Board finds this timing error non-
prejudicial since his petitions to reopen for new and 
material evidence are denied, rendering the content of the 
notice moot. The April 2007 letter from the RO to the Veteran 
furnished notification complaint with the Court of Appeals 
for Veteran's Claims (Court) decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006). The Board finds that the RO fulfilled 
its duty to notify.  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA treatment records, Social Security 
Administration (SSA) records and private medical records are 
associated with the claims file. Additionally, numerous 
written statements by the Veteran and multiple VA examination 
reports are available. The Veteran was not afforded a VA 
examination for his presently claimed disabilities. Because 
the Veteran's application to reopen his claims is presently 
denied, VA's duty to assist has not attached and there is no 
basis upon which to direct a medical examination. 38 U.S.C.A 
§ 5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (Holding 
that VA need not provide a medical examination or medical 
opinion until a claim is reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not 
attach). 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.



Analyses

The Veteran seeks to reopen his claims of service connection 
for a psychiatric disorder diagnosed as schizophrenia and a 
left knee disorder. Because new and material evidence has not 
been received, the petitions to reopen will be denied.

New and material evidence

In an October 1996 decision, the RO denied the Veteran's 
claim of service connection for a left knee disability. In a 
January 1998 decision, the RO denied the Veteran's claim of 
service connection for psychiatric disorder diagnosed as 
schizophrenia. These decisions were the last denials of the 
claims at issue under any basis, and because the Veteran did 
not initiate appellate action as to either, they are final. 
38 U.S.C.A. § 7105(c). The Veteran filed a May 2003 petition 
to reopen the claims for new and material evidence.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Psychiatric disorder diagnosed as schizophrenia

In January 1998, the RO denied the claim because no new 
evidence was submitted. 

Since this decision, SSA records, private treatment records, 
and updated VA treatment records were associated with the 
record. Also an October 2002 VA psychiatric examination 
report is available. However, these records are either 
duplicative of evidence previously of record or refer to 
present treatment. See Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 
(Observing that evidence of the Veteran's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service). There are 
no newly submitted medical records indicating that the 
Veteran's psychiatric disorder was manifested to a 
compensable degree a year following active service or is 
etiologically related to active service. 

Without any newly submitted evidence showing that the 
Veteran's psychiatric disability was manifest during service 
or to compensable degree within a year of separation, the 
petition to reopen is denied. 38 C.F.R. § 3.156.

Left knee disorder

In October 1996, the RO denied the claim because the newly 
submitted evidence did not show any medical treatment for a 
left knee disability. 

Since this decision, the Veteran underwent a VA general 
medical examination. The examination report, dated October 
2002, reflects a diagnosis of arthritis in both knees "by 
record." However, no X-ray reports or reference to previous 
X-ray studies were mentioned. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003. Upon physical examination, the Veteran 
did not have any ambulatory difficulties. Newly submitted SSA 
records, updated VA treatment records, and private medical 
records are also available, but do not reference treatment 
for any left knee disability. 

The record does not contain newly submitted evidence 
indicating that the Veteran has a present disorder in his 
left knee that may be etiologically related to active 
service. As a result, the petition to reopen a claim of 
service connection for a left knee disability is denied. 
38 C.F.R. § 3.156. 


ORDER

The petition to reopen the claim of service connection for 
psychiatric disorder diagnosed as schizophrenia is denied.

The petition to reopen the claim of service connection for a 
left knee disability is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


